Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 1 of 9 PageID #: 38




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 TAREN TYLER,

                                     Plaintiff,                    MEMORANDUM & ORDER
                                                                   20-CV-1714 (MKB)
                            v.

 DETECTIVE JASON MAGGIO, DETECTIVE
 MICHAEL O’LEARY, EMERGENCY SERVICE
 UNIT, ADA JAIME KLEIDMAN, and JOHN
 DOES,

                                     Defendants.
 ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

         Plaintiff Taren Tyler, proceeding pro se and currently incarcerated at Clinton

 Correctional Facility in Dannemora, New York, commenced the above-captioned action on

 February 10, 20201 against Defendants Detective Jason Maggio and Detective John O’Leary,2

 (Compl., Docket Entry No. 2), and filed an Amended Complaint on June 25, 2020 against

 Defendants Detective Maggio, Detective Michael O’Leary, the Emergency Service Unit

 (“ESU”), Assistant District Attorney (“ADA”) Jaime Kleidman, and John Does, (Am. Compl.,



         1
          On March 9, 2020, the Chief Judge of the Southern District of New York (“SDNY”),
 Colleen McMahon, granted Plaintiff’s application to proceed in forma pauperis (Order dated
 Mar. 9, 2020, Docket Entry No. 5), and by Order dated March 31, 2020, SDNY Judge Mary Kay
 Vyskocil transferred the action to the Eastern District of New York, (Transfer Order, Docket
 Entry No. 7; Notice of Transfer, Docket Entry No. 9).
         2
          By letter dated March 20, 2020, Plaintiff submitted an “Affidavit Statement of Facts”
 and requested pro bono counsel. (Letter dated Mar. 20, 2020, Docket Entry No. 8.) By
 Memorandum and Order dated June 4, 2020, the Court denied Plaintiff’s motion for assignment
 of pro bono counsel and referred Plaintiff’s claims against Detectives Maggio and John O’Leary
 to Magistrate Judge Robert M. Levy for pretrial supervision. (Mem. & Order dated June 4,
 2020, Docket Entry No. 11.)
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 2 of 9 PageID #: 39




 Docket Entry No. 12). Plaintiff asserts claims pursuant to 42 U.S.C. § 1983 arising from his

 arrest on March 7, 2017. (Am. Compl. ¶¶ 10–11.)

        For the reasons stated below, the Court dismisses the claim against ADA Kleidman and

 refers Plaintiff’s claims against Detective Maggio, Detective O’Leary, and the unknown ESU

 officers to Judge Levy for pretrial supervision.

   I.   Background

        Plaintiff alleges that on March 2, 2017, ADA Kleidman authorized Detectives Maggio

 and O’Leary “to locate and arrest” Plaintiff by using Global Positioning System (“GPS”)

 location services, “wire taps[,] and [a] pen subpoena” to unlawfully obtain information from

 Metro PCS “for the purpose of executing the unlawful entry into [P]laintiff’s residence on March

 7, 2017.” (Am. Compl. ¶¶ 10–11.) Plaintiff also alleges that on March 7, 2017, at

 approximately 5:30 AM, Detectives Maggio and O’Leary and unknown ESU officers “with

 tactical gear and body cameras using phone GPS [obtained] from [the] prosecutor” broke down

 the front door to Plaintiff’s apartment at 22-45 Dix Avenue, #4F, in Far Rockaway, New York

 (the “Apartment”), forced their way into the Apartment without a warrant, and injured him as

 they handcuffed him. (Id. ¶¶ 14–15.) Plaintiff further alleges that Detectives Maggio and

 O’Leary and unknown ESU officers physically attacked him, pinned him to the floor, and

 “press[ed] their knees together” on his “head, neck, and back . . . for several minutes causing

 [him] to lose consciousness” and causing “several cuts and bruises to [his] face and forehead.”

 (Id. ¶ 15.) Plaintiff asked why he was being arrested and Detective Maggio replied, “You know

 what you did. Just go to court and fight your case like a man.” (Id. ¶ 16.) Thereafter, Plaintiff

 was taken to the 25th Police Precinct. (Id.) Plaintiff asserts that following his arrest, Defendants

 conspired to “cover up” the alleged violations by “falsifying arrest reports and voluntary


                                                    2
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 3 of 9 PageID #: 40




 disclosure forms” and adding an incorrect arrest address. (Id. ¶ 19.) Plaintiff states that ADA

 Kleidman “failed to justify or correct [the] constitutional violation[s]” and failed to investigate

 the arrest. (Id. ¶ 20.)

         Plaintiff argues that ADA Kleidman violated his rights to privacy, due process, and equal

 protection under the Fourth, Fifth, and Fourteenth Amendments. (Id. ¶ 18.) He also asserts that

 Detectives Maggio and O’Leary violated his Fourth Amendment rights. (Id. ¶ 11.) As a result of

 Defendants’ actions, Plaintiff alleges that he has suffered “permanent facial scarring and injury”

 and loss of employment, (id. ¶ 22), and he now seeks $1,000,000 in damages, (id. at 6).

    II. Discussion

         a. Standard of Review

         A complaint must plead “enough facts to state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also Pension Benefit Guar.

 Corp. ex rel. Saint Vincent Cath. Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712

 F.3d 705, 717–18 (2d Cir. 2013). Although all allegations contained in the complaint are

 assumed true, this principle is “inapplicable to legal conclusions” or “[t]hreadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements.” Iqbal, 556 U.S. at 678.

 In reviewing a pro se complaint, the court must be mindful that a plaintiff’s pleadings should be

 held “to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 104–05 (1976));

 see also Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015) (holding that courts must liberally


                                                   3
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 4 of 9 PageID #: 41




 construe papers submitted by pro se litigants “to raise the strongest arguments they suggest”

 (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994))); Harris v. Mills, 572 F.3d 66, 72

 (2d Cir. 2009) (noting that even after Twombly, the court “remain[s] obligated to construe a pro

 se complaint liberally” (citing Erickson, 551 U.S. at 72)).

        Similarly, the Prison Litigation Reform Act (“PLRA”) requires a district court to screen a

 civil complaint brought by a prisoner against a governmental entity or its agents and dismiss the

 complaint, or any portion of the complaint, if the complaint is “frivolous, malicious, or fails to

 state a claim upon which relief may be granted.” 28 U.S.C. § 1915A(b)(1); see also Liner v.

 Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (noting that under PLRA, sua sponte dismissal of

 frivolous prisoner complaints is not only permitted, but mandatory). In addition, pursuant to the

 in forma pauperis statute, a court must dismiss an action if it determines that it “(i) is frivolous or

 malicious, (ii) fails to state a claim upon which relief may be granted, or (iii) seeks monetary

 relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

        b. Plaintiff’s section 1983 claims

        Under section 1983, individuals may bring a private cause of action against persons

 “acting under color of state law” to recover money damages for deprivations of their federal or

 constitutional rights. Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014)

 (quoting 42 U.S.C. § 1983). To establish a viable section 1983 claim, a plaintiff must show “the

 violation of a right secured by the Constitution and laws of the United States” and that “the

 alleged deprivation was committed by a person acting under color of state law.” Vega v.

 Hempstead Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (quoting Feingold v. New

 York, 366 F.3d 138, 159 (2d Cir. 2004)). A plaintiff must allege the direct or personal

 involvement of each of the named defendants in the alleged constitutional deprivation. See


                                                   4
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 5 of 9 PageID #: 42




 Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.

 2006) (“[P]ersonal involvement of defendants in alleged constitutional deprivations is a

 prerequisite to an award of damages under [section] 1983.” (internal quotation marks omitted)

 (citation omitted)).

                     i. Plaintiff has alleged a plausible claim against Detective Maggio,
                        Detective O’Leary, and ESU Officers

         Plaintiff alleges the personal involvement of Detective Maggio, Detective O’Leary, and

 unnamed ESU officers in the violation of his constitutional rights — that they entered his home

 without a warrant, arrested him, and caused injury to him during the arrest. (Am. Compl. ¶¶ 14–

 15.) The Court therefore refers Plaintiff’s claims against Detective Maggio, Detective O’Leary,

 and unnamed ESU officers to Judge Levy for pretrial supervision.

                     ii. Plaintiff fails to state a claim against ADA Kleidman

         Plaintiff alleges that ADA Kleidman (1) authorized Detectives Maggio and O’Leary “to

 locate and arrest” Plaintiff by using “GPS location[services,] wire taps[,] and [a] pen subpoena”

 to unlawfully obtain information from Metro PCS “for the purpose of executing the unlawful

 entry into [P]laintiff’s residence,” (id. ¶¶ 10–11); (2) “failed to justify or correct [the]

 constitutional violation[s]” and failed to investigate Plaintiff’s arrest, (id. ¶ 20); and (3) violated

 his rights to privacy, due process, and equal protection under the Fourth, Fifth, and Fourteenth

 Amendments, (id. ¶ 18).

         Prosecutors performing duties related to their prosecutorial function are protected by

 absolute immunity. See, e.g., Burns v. Reed, 500 U.S. 478, 486 (1991) (“[P]rosecutors are

 absolutely immune from liability under [section] 1983 for their conduct in ‘initiating a

 prosecution and in presenting the State’s case.’” (quoting Imbler v. Pachtman, 424 U.S. 409, 431



                                                    5
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 6 of 9 PageID #: 43




 (1976)); Corley v. Wittner, 811 F. App’x 62, 63 (2d Cir. 2020) (holding that “prosecutors were

 absolutely immune” from suit involving a criminal investigation and resultant state charges);

 McDonough v. Smith, 898 F.3d 259, 269 (2d Cir. 2018) (“Prosecutors are protected by absolute

 immunity for their acts that are ‘intimately associated with the judicial phase of the criminal

 process’ and their role as advocates.” (quoting Simon v. City of New York, 727 F.3d 167, 171 (2d

 Cir. 2013))); Nunez v. City of New York, 735 F. App’x 756, 760 (2d Cir. 2018) (affirming

 dismissal of claims against prosecutor for conduct pertaining to role as an advocate in judicial

 proceedings); Byrne v. City of New York, 736 F. App’x 263, 265 (2d Cir. 2018) (same); Shmueli

 v. City of New York, 424 F.3d 231, 236 (2d Cir. 2005) (holding that a prosecutor acting “within

 the scope of his duties in initiating and pursuing a criminal prosecution is immune from a civil

 suit for damages under [section] 1983” (citations omitted)).

        The Second Circuit recently clarified that “federal law defines the elements of a [section]

 1983 malicious prosecution claim, and that a State’s tort law serves only as a source of

 persuasive authority rather than binding precedent in defining these elements.” Lanning v. City

 of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018). To prevail on a section 1983 claim for malicious

 prosecution, a Plaintiff is “required to show ‘a seizure or other perversion of proper legal

 procedures implicating [his] personal liberty and privacy interests under the Fourth

 Amendment,’” id. at 24 (alteration in original) (quoting Washington v. Cnty. of Rockland, 373

 F.3d 310, 316 (2d Cir. 2004)), and “that criminal proceedings were initiated or continued against

 him, with malice and without probable cause, and were terminated in his favor,” id. (first citing

 Mitchell v. City of New York, 841 F.3d 72, 79 (2d Cir. 2016); and then citing Swartz v. Insogna,

 704 F.3d 105, 111–12 (2d Cir. 2013)). The elements of malicious prosecution under New York

 law are substantially the same. See Morris v. Silvestre, 604 F. App’x 22, 24 (2d Cir. 2015) (“The


                                                  6
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 7 of 9 PageID #: 44




 elements of a claim for malicious prosecution in New York are ‘(1) the initiation or continuation

 of a criminal proceeding against [the] plaintiff; (2) termination of the proceeding in [the]

 plaintiff's favor; (3) lack of probable cause for commencing the proceeding; and (4) actual malice

 as a motivation for [the] defendant's actions.’” (quoting Manganiello v. City of New York, 612

 F.3d 149, 161 (2d Cir. 2010)). However, under section 1983, a plaintiff is required to show an

 “affirmative indication[] of innocence to establish ‘favorable termination,’” see Lanning, 908

 F.3d at 25, and under state law, the favorable termination element is satisfied “so long as the

 final termination of the criminal proceeding is not inconsistent with the [p]laintiff’s innocence,”

 id. (citing Penree v. City of Utica, No. 13-CV-1323, 2016 WL 915252, at *17 (N.D.N.Y. Mar. 4,

 2016)). Because the lack of probable cause is an element of a malicious prosecution claim, “the

 existence of probable cause is . . . a complete defense to a claim of malicious prosecution.”

 Keith v. City of New York, 641 F. App’x 63, 67 (2d Cir. 2016) (first quoting Stansbury v.

 Wertman, 721 F.3d 84, 90 (2d Cir. 2013); and then citing Torres v. Jones, 26 N.Y.3d 742, 761

 (2016)).

        Although Plaintiff asserts that ADA Kleidman acted in an investigatory capacity, he does

 not allege that the prosecution terminated in his favor. Accordingly, based on the facts alleged,

 Plaintiff fails to state a malicious prosecution claim. See 28 U.S.C. §§ 1915A, 1915(e)(2)(B)(ii).

                    iii. Valentin order

        As to the unnamed ESU officers who allegedly used excessive force against Plaintiff on

 March 7, 2017, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997) (per curiam), the

 Court directs the Corporation Counsel for the City of New York to ascertain the full names of the

 individuals employed by the ESU on March 7, 2017, who accompanied Detectives Maggio and

 O’Leary to Plaintiff’s home.


                                                  7
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 8 of 9 PageID #: 45




         Corporation Counsel shall identify these individuals and provide the addresses where

 these Defendants can currently be served within forty-five (45) days from the date of this

 Memorandum and Order. Corporation Counsel need not undertake to defend or indemnify these

 individuals at this juncture. This Memorandum and Order merely provides a means by which

 Plaintiff may name and properly serve the Defendants as instructed by the Second Circuit in

 Valentin, 121 F.3d at 72. Once this information is provided, Plaintiff’s action shall be deemed

 amended to reflect the full names and badge numbers of these officers, a summons shall be

 issued, and the Court shall direct service on these Defendants, once service is reinstated.

    III. Conclusion

         For the reasons set forth above, the Court dismisses the action against ADA Kleidman.

 The action shall proceed as to Detective Maggio, Detective O’Leary, and the unnamed ESU

 officers.

         The Court directs the Clerk of Court to issue amended summonses against Detectives

 Maggio and O’Leary, employed at the 25th Police Precinct on March 7, 2017, and directs the

 United States Marshals Service to serve the Summonses and Amended Complaint on Detectives

 Maggio and O’Leary without prepayment of fees.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

 Memorandum and Order would not be taken in good faith and in forma pauperis status is

 therefore denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,




                                                  8
Case 1:20-cv-01714-MKB-RML Document 13 Filed 12/04/20 Page 9 of 9 PageID #: 46




 444–45 (1962). The Clerk of Court is directed to send a copy of this Memorandum and Order to

 the Plaintiff and to the Special Federal Litigation Division of the Corporation Counsel for the

 City of New York.

 Dated: December 4, 2020
        Brooklyn, New York
                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 9
